Citation Nr: 0004432	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from February 
1969 to November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for post-traumatic stress disorder (PTSD) 
and hearing loss.  The Board has divided the issue of 
entitlement to service connection for hearing loss into two 
issues, one for each ear.  As this has been done merely to 
facilitate in the analysis, and does not provide any greater 
or lessor benefit to the veteran in the consideration of his 
claim, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The appellant served on active duty from February 1969 to 
November 1970.  He served in the waters offshore of Vietnam, 
and the commendations noted on his separation documents were 
the National Defense Service Medal, the Vietnam Service Medal 
with One Bronze Star, and the National Defense Service Medal.  
His major occupational specialty (MOS) during his period of 
active duty was gunnery mate.

2.  The evidence of record does not establish that the 
appellant engaged in combat with the enemy during his period 
of active duty.

3.  There is no evidence, including the available service 
records, which corroborates the veteran's reported stressor 
incidents.

4.  The veteran does not have PTSD as a result of active 
service.

5.  The veteran does not have right ear hearing loss that 
meets VA regulatory requirements for a current hearing loss 
disability.

6.  The veteran has not presented a plausible claim for 
service connection for right ear hearing loss.

7.  The veteran currently has left ear sensorineural hearing 
loss that meets VA regulatory requirements for a current 
hearing loss disability.

8.  No medical evidence has been presented or secured to 
render plausible a claim that current left ear sensorineural 
hearing loss is the result of acoustic trauma in service.

9.  The veteran has not presented a plausible claim for 
service connection for left ear hearing loss.


CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1999).  

2.  The appellant has not presented a well-grounded claim for 
service connection for right ear hearing loss, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b); 
3.385 (1999).  

3.  The appellant has not presented a well-grounded claim for 
service connection for left ear hearing loss, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service Connection and the Requirement of
Submitting a Well Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Establishing Service Connection for PTSD

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  The amended 38 C.F.R. 
§ 3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that "a clear 
(that is, unequivocal) PTSD diagnosis by a mental-health 
professional must be presumed . . . to have been made in 
accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  
Moreover, the Court concluded that "under the DSM-IV, the 
mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1999); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau 
v. Brown, 9 Vet. App. 389 (1996), and Patton v. West, 12 Vet. 
App. 272 (1999).
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources." See 
M21-1, part VI, formerly 7.46. 


II.  The Claim for Service Connection for PTSD

Factual Background

The veteran claims that he has PTSD caused by his experiences 
serving in Vietnam.  Records obtained from the VA Medical 
Center (VAMC) in Tuscaloosa show an initial assessment in 
April 1997 where the veteran gave a history of depression for 
at least the last six months.  He had recently filed 
bankruptcy related to his business, was having problems with 
his third ex-wife and admitted to drinking.  He was currently 
involved in an alcohol group.  He stated that he had had 
several nervous breakdowns in the service, but never got any 
treatment then or since but at this point felt overwhelmed 
with all of his symptoms and in need of help.  He continued 
to have flashbacks about his military experiences and also 
nightmares, although not as many as he used to have.  On 
mental status examination, he appeared unkempt but pleasant 
and cooperative.  His mood was calm to somewhat depressed.  
He complained of some visual hallucinations and some 
paranoia.  He talked about having locked himself in his 
trailer, peeking out behind closed blinds and having loaded 
guns in every room.  His sleep was poor and he described his 
activities as mainly a hermit in the woods not interacting 
with anyone or anything.  The diagnoses were major 
depression, PTSD and substance abuse - alcohol.  The examiner 
noted that the plan was to have him get a PTSD Program 
Assessment and return to the clinic in one month.

In July 1997, the veteran was seen again at the VAMC stating 
that he had PTSD and needed a program to help him.  He stated 
that he had been having flashbacks of Vietnam and seeing his 
friends killed.  He reported auditory and visual 
hallucinations and stated that he had suicidal thoughts, the 
most recent being that he put a gun to his mouth but could 
not pull the trigger.  He was admitted to a program 
identified as a "Combination:  Acute Care, Residential 
Program" with a chief complaint that he was depressed and 
tried to kill himself with a shotgun.  On mental status 
examination, he stated that he had PTSD and was looking for 
service connection for PTSD.  He stated that when he was in 
Vietnam, he saw another sailor get hurt.  The examiner noted 
that there was very little in the form of depression from an 
objective point of view.  In describing his military history, 
the veteran noted that he witnessed an accident in which a 
friend lost a leg due to an accident while cleaning a 38 foot 
gun.  He was treated during this admission with medication 
and therapy including group therapy.  During a psychiatry 
consult, he identified the name of the sailor as "Homer 
Green."  He also described another sailor who jumped off the 
ship and drowned.  He stated that his name was or sounded 
like "Gilmore."  One month later in August, he was 
discharged in stable condition after having been in a 
controlled psychiatric setting for 28 days.  

In September 1997, the veteran was provided a VA PTSD 
examination.  His affect was noted as somewhat blunted and 
his mood reflected what appeared to be a degree of emotional 
numbing and depression.  The veteran appeared to be free of 
psychosis.  Sensorium appeared grossly intact and there was 
no gross evidence of suicidal or homicidal ideation.  His 
insight and judgment appeared to be reasonably preserved.  He 
still complained of flashbacks and nightmares about the 
events that occurred during his active service aboard a ship 
off the coast of Vietnam.  Regarding the injured sailor, he 
stated the following:

[A] close friend, Homer Green, during a 
tour in 1970, was severely injured while 
we were doing maintenance on some 3 inch 
guns.  Someone came along and released an 
air valve by accident, and I saw my 
friend's right leg torn . . . he screamed 
in pain, and there wasn't anything I 
could do.  We carried his leg and the 
rest of his body to where he could be 
picked up by a Medivac helicopter.

He also stated that "men would get depressed from the stress 
and tension on Board ship and would just jump off the ship 
overboard because they thought there was no escape.  We even 
rescued one sailor who did this during the day."  The 
diagnosis was PTSD. 

The veteran attended an alcohol counseling group in Gadsden 
after his release and was noted in September 1997 to be 
interacting well with other group members.  An October 
progress note from the Physician's clinic in Gadsden noted 
that he was still complaining of being nervous and anxious 
and his medications were adjusted.  In January 1998, he was 
seen again with multiple somatic complaints, and he talked 
about how bad his flashbacks were and how bad his PTSD was.  

In January 1998, the RO wrote the veteran and asked for 
additional details regarding his claimed stressors which were 
identified as (1) the sailor, "Homer Green" losing his leg 
and (2) other sailors, notably one named "Gilmore," jumping 
off ship.  The veteran responded with a detailed account of 
his claimed stressors, including the dates of the incidents 
which he indicated occurred in November and December 1969 
respectively.  This was forwarded to the U. S. Armed Services 
Center for Research of Unit Records (USCRUR) in April 1998.  
The USCRUR responded with a request for the veteran's service 
personnel records, specifically his DA Form 20.  In May 1998 
the veteran sent the RO a picture from his "unit book" 
showing a seaman by the name of Green who he identified as 
the one who he saw injured.  Additional personnel records 
were received from the National Personnel Records Center in 
August 1998, and in October 1998, the veteran wrote that the 
corpsman who treated Seaman Green was named "Thomas."  

In a second response in October 1998, the USCRUR noted that 
it had researched the command histories for the ship on which 
the veteran served, for the dates indicated.  These histories 
revealed the ship's locations, missions, operations and 
significant activities during the reporting period.  The 
ship, the USS O'BRIEN, was further noted to have provided 
gunfire support in the II Corps area of Vietnam during the 
period of December 16-31, 1969.  Also enclosed were the 
December 1969 deck logs which documented that the USS O'BRIEN 
performed as a naval gunfire support ship by firing over 644 
rounds from her 5"/38 caliber guns at Viet Cong structures, 
complexes, troop holding areas, anti-aircraft battery and a 
bridge.  "The histories and deck logs do not document a 
Seaman (SN) Greene as being injured aboard the USS O'BRIEN as 
a result of an accident in a gun mount."

The veteran was notified of the results of the search, and 
responded with a letter asking the RO to expand the search to 
the year prior to 1969.  The RO refused as the period prior 
to 1969 was before the veteran entered active service.

Analysis

The veteran's claim is well grounded.  He has met the three 
requirements for establishing a well grounded claim for 
service connection for PTSD.  He has a current medical 
diagnosis of PTSD, has related his account of the occurrence 
of a stressful event or events during service, and has 
presented medical evidence generally linking his PTSD to his 
active service.  See Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997). 

In this case, the veteran is essentially claiming that he has 
PTSD as a result of two separate stressors, both of which 
occurred while serving aboard a ship, the USS O'BRIEN, during 
the Vietnam War.  They are (1) witnessing one of his friends 
and fellow sailors identified as "Homer Green" lose a leg 
while doing maintenance on a 3 inch gun, and (2) seeing 
sailors jump off the ship in apparent despair.  The service 
personnel records show that he reported for duty aboard the 
USS O'BRIEN in May 1969, and served there until his discharge 
in November 1970.

Although the veteran has alleged that he has PTSD related to 
combat, it is clear from the explanation of his stressors 
that these are not combat related.  The claimed incident with 
the seaman identified as "Green" occurred while performing 
maintenance.  The incidents of sailors jumping off the ship 
were not claimed to have occurred during combat, but as a 
result of apparent despair.  Moreover, the evidence does not 
show that the veteran ever engaged in combat.  As such, these 
stressors are considered non-combat stressors and the 
veteran's lay statements, by itself, will not be enough to 
establish the occurrence of the alleged stressors.  See West 
(Carelton) v. Brown, 7 Vet. App. 70, 76 (1994).  Although the 
stressors are referenced in the September 1997 PTSD 
examination and other medical records, this too is inadequate 
to establish that the stressors occurred.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997)(evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence).  The best source for 
evidence that would establish that the claimed stressors 
occurred would be the unit records; however, these do not 
show that the claimed events occurred.  The deck logs from 
the USS O'BRIEN obtained from USCRUR appear to be very 
comprehensive and do not show that a Seaman "Green" or 
"Greene" was injured from a gun accident in December 1969, 
or that any sailors jumped overboard and were retrieved from 
the water in November 1969, as the veteran has indicated.

Although the veteran requested that additional records be 
searched for the period prior to 1969 which might show that a 
Seaman Green was injured, even if such an incident were found 
in the records, it could not serve as a stressor since this 
period precedes the veteran's active service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for PTSD as an 
essential element of the claim is missing.  Without 
corroborating evidence of either of the veteran's claimed 
stressors, the claim must be denied, notwithstanding his 
diagnosis of PTSD in the recent medical records.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1997).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  The Claim for Service Connection for Hearing Loss

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1999)("[I]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent").  38 
C.F.R. § 3.385 (1999).


Factual Background

The veteran claims essentially that he has hearing loss 
caused by his active service.  Specifically, he claims that 
he was exposed to loud gun fire while serving on a gun ship 
off the coast of Vietnam.

The veteran denied any history of hearing loss on his January 
1969 pre-induction examination.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
15
20

In October 1969, treatment records show a sinus congestion 
and hearing problem.  In August 1970, the veteran complained 
of an earache in the left ear and he was diagnosed with acute 
pharyngitis.  

At his separation examination, his hearing was tested at 
15/15 bilaterally on both whispered and spoken voice.  

In February 1998, the veteran was provided a VA compensation 
and pension audio examination.  He complained that his 
hearing was damaged in Vietnam where he was exposed to 
excessive noise and that he has had a longstanding hearing 
loss since that time.  





On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
35
LEFT
15
10
10
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 in the left ear.  The 
diagnosis was right ear hearing within normal limits, and 
mild high frequency sensorineural hearing loss.

Analysis

A.  The Right Ear

With regard to claimed hearing loss in the right ear, the 
veteran's claim is not well grounded because he has presented 
no evidence of a current disability as defined under 38 
C.F.R. § 3.385.  None of the right ear thresholds from his 
most recent audiological examination is 40 decibels or 
greater, and only one is 26 or greater.  The only other basis 
for a determination of a disability due to impaired hearing 
would be a speech recognition score of less than 94 percent; 
however, his speech recognition score on the recent 
examination was 100 percent for the right ear. 

The veteran does not meet the first element required for the 
claim for right ear hearing loss to be well grounded.  See 
Caluza, 7 Vet. App. at 506.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 
141, 143 (1992).  



B.  The Left Ear

With regard to the veteran's left ear hearing loss, the 
determinative issues presented by the claim are (1) whether 
the veteran had acoustic trauma during service; (2) whether 
he has any current hearing loss; and, if so, (3) whether this 
current disability is etiologically related to the acoustic 
trauma shown in service.  The Board concludes that medical 
evidence is needed to lend plausible support for at least 2 
and 3 because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board accepts the claim that the veteran was exposed to 
acoustic trauma in service, and this is consistent with his 
duty in service operating large guns on a naval ship.  See 
38 U.S.C.A. § 1154(b) (West 1991).  The Board also accepts 
that the veteran has current left ear hearing loss as shown 
on recent VA audiological examination, and which qualifies as 
a disability under VA regulations.  See 38 C.F.R. § 3.385.  
The only remaining issue is whether there is a nexus between 
his current hearing loss and his exposure to acoustic trauma 
in service.  The veteran has presented no medical evidence of 
such a link.

The medical evidence does not show that the veteran's left 
ear hearing loss is related to his active service.  The only 
evidence linking hearing loss to active service is the 
veteran's own statements.  The veteran's statements are not 
competent evidence to establish the etiology of his hearing 
loss.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current hearing loss is the result of acoustic trauma during 
service.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Although a hearing problem is noted on a treatment record in 
service in October 1969, this was in connection with sinus 
congestion and a cold.  At separation his hearing was tested 
at normal.  The earliest post service evidence of left ear 
hearing loss is the February 1998 VA audiological 
examination, more than 27 years following his release from 
active service 

The veteran fails to show the required nexus between his 
current hearing loss and any acoustic trauma he incurred in 
service.  See Caluza, 7 Vet. App. at 506.  There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  See also Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1997).

C.  Conclusion

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for hearing loss of either 
the right or left ears.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claims are well 
grounded, they must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 11 Vet. App. 174 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for 
bilateral hearing loss well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

The veteran's representative has asserted that full 
development of the veteran's claims should be undertaken even 
if they are not found to be well grounded.  The 
representative has argued that recent changes to VA's 
Adjudication Procedure Manual, M21-1, have the substantive 
effect of requiring that the VA assist the veteran in the 
development of his claim prior to making any prior decision, 
even if the claim is not well grounded.  The Court, in Morton 
v. West, 12 Vet. App. 477 (1999), held that VA cannot assist 
a claimant in developing a claim which is not well grounded. 
Accordingly, a remand for further development is not 
warranted.


ORDER

Service connection for post-traumatic stress disorder is 
denied

Because it is not well grounded, the veteran's claim for 
service connection for right ear hearing loss is denied.  

Because it is not well grounded, the veteran's claim for 
service connection for left ear hearing loss is denied



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

